     Case 2:19-cv-02225-RFB-BNW Document 28
                                         27 Filed 05/12/20
                                                  05/11/20 Page 1 of 3



 1   ERIC W. SWANIS, ESQ.
     Nevada Bar No. 6840
 2
     GREENBERG TRAURIG, LLP
 3   10845 Griffith Peak Drive, Suite 600
     Las Vegas, Nevada 89135
 4   Telephone: (702) 792-3773
 5   Facsimile: (702) 792-9002
     Email: swanise@gtlaw.com
 6   Counsel for Defendants
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF NEVADA
10   FRANCISCA T. SALAZAR,
11                                                   CASE NO. 2:19-cv-02225-RFB-BNW
                             Plaintiff,
12
              v.                                     STIPULATION AND ORDER TO
13                                                   EXTEND TIME TO RESPOND TO
14   C. R. BARD, INC.; BARD PERIPHERAL               PLAINTIFF’S COMPLAINT
     VASCULAR, INCORPORATED,
15
                              Defendants.
16
17
18                       STIPULATION AND ORDER TO EXTEND TIME FOR
19      DEFENDANTS TO RESPOND TO PLAINTIFF’S AMENDED COMPLAINT
20           IT IS HEREBY STIPULATED AND AGREED, between Plaintiff Francisca T.
21   Salazar, by and through her counsels of record, Nettles Morris and Dalimonte Rueb Stoller,
22   LLP, and Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Incorporated, by and
23   through their counsel of record, Greenberg Traurig, LLP, that due to the current national
24   emergency caused by the spread of COVID-19, the deadline within which Defendants are to
25   file and serve a response to Plaintiff Salazar’s Amended Complaint is hereby extended from
26   May 11, 2020 to May 26, 2020.
27   ///
28   ///
                                                1
     ACTIVE 50396838v1
     Case 2:19-cv-02225-RFB-BNW Document 28
                                         27 Filed 05/12/20
                                                  05/11/20 Page 2 of 3



 1           IT IS SO STIPULATED AND AGREED.
 2           Dated this 11th day of May 2020.
 3           NETTLES MORRIS                              GREENBERG TRAURIG, LLP
 4   By: /s/ Brian D. Nettles                       By: /s/ Eric W. Swanis
 5       BRIAN D. NETTLES, ESQ.                         ERIC W. SWANIS, ESQ.
         Nevada Bar No. 007462                          Nevada Bar No. 006840
 6       1389 Galleria Drive                            10845 Griffith Peak Drive
         Suite 200                                      Suite 600
 7
         Henderson, Nevada 89014                        Las Vegas, Nevada 89135
 8       Telephone: (702) 434-8282                      Telephone: (702) 792-3773
         Email: brian@nettlesmorris.com                 Facsimile: (702) 792-9002
 9       Counsel for Plaintiff                          Email: swanise@gtlaw.com
10                                                      Counsel for Defendants
            DALIMONTE RUEB
11          STOLLER, LLP
            GREGORY D. RUEB, ESQ.
12
            California Bar No. 154589
13          515 S. Figueroa Street
            Suite 1550
14          Los Angeles, California 90071
15          Telephone: (949) 375-6843
            Email: greg@drlawllp.com
16          Co-Counsel for Plaintiff
17
                                                      IT IS SO ORDERED.
18
19
                                                      _________________________________
20                                                    BRENDA WEKSLER
21                                                    United States Magistrate Judge
                                                      Dated this ____
                                                                 12th day of _________
                                                                             May       2020.
22
23
24
25
26
27
28
                                                2
     ACTIVE 50396838v1
     Case 2:19-cv-02225-RFB-BNW Document 28
                                         27 Filed 05/12/20
                                                  05/11/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2           I hereby certify that on May 11, 2020, I caused the foregoing document to be
 3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
 4   notification of such filing to the CM/ECF participants registered to receive such service:
 5
             Brian D. Nettles, Esq.
 6           brian@nettlesmorris.com
             Nevada Bar No. 7462
 7           NETTLES MORRIS
 8           1389 Galleria Drive, Suite 200
             Henderson, Nevada 89014
 9           Telephone: (702) 434-8282
             Counsel for Plaintiff
10
11           Gregory D. Rueb, Esq.
             DALIMONTE RUEB STOLLER, LLP
12           515 S. Figueroa Street
13           Suite 1550
             Los Angeles, California 90071
14           Telephone: (949) 375-6843
             paul@drlawllp.com
15
             greg@drlawllp.com
16           Co-Counsel for Plaintiff

17
                                                             /s/ Evelyn Escobar-Gaddi
18                                                    An employee of GREENBERG TRAURIG, LLP
19
20
21
22
23
24
25
26
27
28
                                                  3
     ACTIVE 50396838v1
